Citation Nr: 0320107	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  94-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain prior to November 4, 1997. 

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain from November 4, 1997.

3.  Entitlement to a total disability rating based on 
individual unemployablity (TDIU) . 



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother and appellants' spouse


REMAND

The veteran had active duty from September 1972 to April 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas. 

Because the veteran perfected an appeal of the May 1995 
rating decision, denying a rating in excess of 10 percent for 
lumbosacral, which was subsequently increased to 20 percent, 
effective from the date of the claim for increase in 1994, 
and then to 40 percent, effective from November 4, 1997, the 
Board has style the claim for increase as shown on the first 
page of this REMAND.  Although this is a departure from the 
manner in which the claim was initially considered by the 
Board in its June 2000 decision, which was subsequently 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (CAVC) for compliance with the Veterans 
Claims Assistance Act of 2000, it better represents the 
procedural status of the claim. 

In November 2001, the veteran was given the opportunity to 
appoint a new representative, but he has not.  Therefore the 
Board is proceeding on the basis that the veteran is 
representing himself. 

After the CAVC's order, the Board undertook additional 
development on these claims, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(ii) (2002).  Additional medical evidence 
consisting of a report of VA examination was received and 
associated with the claims file.  However, the United States 
Court of Appeals for the Federal Circuit recently invalidated 
the regulation, which empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, a waiver of review of the additional 
evidence by the agency of original jurisdiction has not been 
obtained. 



Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the additional 
medical evidence, consisting of the June 
2003 report of VA examination.  

a.  In adjudicating the claim for 
increase, determine whether the 
symptoms of radiculopathy are part of 
the service-connected lumbosacral 
strain.  If, the symptoms are 
determined to be associated with the 
service-connected lumbosacral strain, 
consider Diagnostic Code 5293 under 
the current criteria.  After a review 
of the evidence, if the decision is 
adverse regarding a rating in excess 
of 40 percent, consider an 
extraschedular rating, applying 
38 C.F.R. § 3.321(b)(1). 

b.  On the TDIU claim, if the 
veteran's disability rating does not 
meet the percentage standards of 
38 C.F.R. § 4.16(a), consider an 
extraschedular rating under 38 C.F.R. 
§ 4.16(b).  

2.  After the above action has been 
completed, if any determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case, summarizing the law and evidence 
not previously covered in the statement of 
the case or prior supplemental statements 
of the case.  On the issues perfected for 
appeal, a response by the veteran to the 
supplemental statement of the case is 
optional. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	CHERYL L. MASON 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





